Name: Commission Regulation (EEC) No 392/87 of 9 February 1987 laying down detailed rules for the application of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  social affairs;  agricultural policy
 Date Published: nan

 10 . 2. 87 Official Journal of the European Communities No L 40/5 COMMISSION REGULATION (EEC) No 392/87 of 9 February 1987 laying down detailed rules for the application of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, whereas, in view of the non-commercial nature of tran ­ sactions covered by this Regulation, neither accession compensatory amounts nor the supplementary trade mechanism should be applied ; whereas, moreover, in order to prevent any distortions of competition provision should be made for the processing of basic cereals to be carried out by the successful tenderer in the Member State in which the processed product is to be used ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 230/87 of 26 January 1987 on the free supply of intervention stocks of processed cereals to charitable organizations (3), and in particular Article 1 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regu ­ lation (EEC) No 3772/85 (*), and in particular Article 3 (4) thereof, Article 1 The quantities of common wheat flour falling within Common Customs Tariff subheading 11.01 A and/or of durum wheat groats and meal falling within Common Customs Tariff subheading 1 1 .02 A I a) to be supplied by the intervention agencies to charitable organizations, as provided for in Article 1 of Regulation (EEC) No 230/87, shall be as listed in Annex I hereto. Whereas the best way of achieving the object of Regula ­ tion (EEC) No 230/87 is to issue an invitation to tender for the supply of common wheat flour or durum wheat groats and meal ; whereas to simplify the procedure, tenders should be expressed in quantities of basic cereals to be disposed of by the intervention agency to the tenderer ; whereas, however, it may be more efficient administratively to use the direct-agreement procedure ; whereas provision should therefore also be made for such a procedure ; Whereas provision should be made for a Member State, where insufficient intervention stocks are available for the purposes of Regulation (EEC) No 230/87, to draw supplies from the intervention stocks of other Member States ; whereas it should be specified that in such cases, as provided for in Article 21 of Commission Regulation (EEC) No 3154/85 of 11 November 1985 laying down detailed rules for the administrative application of mone ­ tary compensatory amounts (*), the system of monetary compensatory amounts shall not apply ; Article 2 1 . Member States with sufficient quantities of cereals available in intervention storage for purposes of the opera ­ tion referred to in Article 1 , the intervention agencies shall specify the most suitable storage locations. 2. For Member States with insufficient intervention stocks of a suitable quality within their territory for the purposes of the operation provided for in Article 1 , the storage locations shall be as listed in Annex II . In such cases : j  neither monetary compensatory amounts nor acces ­ sion compensatory amounts apply to the transfer of the basic cereals nor shall the supplementary trade mechanism apply ;  the intervention agency of the Member State in the territory in which the cereals are stored shall supply the intervention agency concerned with all necessary information, in particular regarding the quality of the wheat in question . (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29. 0 OJ No L 25, 28. 1 . 1987, p. 2. 0 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 362, 31 . 12. 1985, p. 24. M OJ No L 310, 21 . 11 . 1985, p. 9. No L 40/6 Official Journal of the European Communities 10 . 2. 87 use and/or destination of products from intervention (2), as last amended by Regulation (EEC) No 181 /87 (3). Regulation (EEC) No 1 687/76 is amended as follows : In Part II of the Annex, entitled 'Products subject to a use and/or destination other than that mentioned under I' the following point 40 and footnote are added : *40 . Commission Regulation (EEC) No 392/87 of 9 February 1987, laying down detailed rules for the application of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organization (* °).  Section 104 :  Montantes Compensatorios Monetarios, Montantes Compensatorios « adhesiÃ ³n » y Mecanismo Complementario de los Inter ­ cambios No Aplicables  a la transforma ­ ciÃ ³n  Reglamento (CEE) n ° 392/87  monetÃ ¦re udligningsbelÃ ¸b, tiltrÃ ¦delsesud ­ ligningsbelÃ ¸b og den supplerende meka ­ nisme for samhandelen finder ikke anven ­ delse  til forarbejdning  forordning (EÃF) nr. 392/87  WÃ ¤hrungsausgleichsbetrÃ ¤ge Beitrittsaus ­ gleichsbetrÃ ¤ge und der ergÃ ¤nzende Handelsmechanismus sind nicht anwendbar  zur Verordnung (EWG) Nr. 392/87 Article 3 1 . The intervention agencies shall issue invitations to tender for the supply of the processed basic cereals concerned, delivered to the destination specified by the charitable organizations in accordance with Article 1 (2). 2. Tenderers shall undertake to take over the basic cereals loaded at the intervention store, to process them into common wheat flour falling within Common Customs Tariff subheading 11.01 A or durum wheat groats and meal falling within Common Customs Tariff subheading 1 1.02 A I a) by 30 April 1987 at the latest and to deliver to the destination specified, within the time limit indicated in the notice of invitation to tender, the quantity of processed product for which has been awarded to them. Processing of the cereals disposed of by the intervention agency must be carried out in the country in which the processed product is to be used. 3 . Tenders must be lodged with the intervention agen ­ cies of the Member State in which the processed products are to be delivered and must be for a quantity of basic cereals to be disposed of by the intervention agency to the tenderer. Tenders shall not be valid unless accompanied by a written undertaking, countersigned by a credit esta ­ blishment, to lodge within two working days at the latest of the day on which the notice of award is received, a security amounting to 10 % , of the intervention price expressed in Deutschmarks applying on the final date for the submission of tenders. To that end the intervention expressed in Deutschmarks price shall be converted into the currency of the Member State of delivery using the latest exchange rate for sales recorded on the currency market of the Member State of delivery on the day on which the invitation to tender is opened. The successful tenderers shall be those offering to take over the smallest quantities of basic cereal . Article 4 1 . The commitments that tenderers are required to enter into under Article 3 (2) shall be considered as primary requirements in accordance with Article 20 of Commission Regulation (EEC) No 2220/85 ('). They shall not be considered as having been discharged until the tenderer provides evidence that the cereals have been processed and supporting documents that the products of this processing or equivalent products have been deli ­ vered. This evidence must be provided by 30 June 1987 at the latest. 2 . Evidence that the cereals removed from intervention have been processed shall be provided in accordance with Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the  Ã Ã µÃ ½ Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã  ­ Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬, Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬ ÃÃ Ã ¿Ã Ã Ã Ã Ã ® ­ Ã Ã µÃ Ã  Ã ºÃ ±Ã ¹ Ã Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ Ã  Ã ¼Ã ·Ã Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  Ã Ã Ã ¹Ã  Ã Ã Ã ½Ã ±Ã »Ã »Ã ±Ã ³Ã ­Ã   Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã ·  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 392/87  monetary and accession compensatory amounts and supplementary trade mecha ­ nism not applicable  for processing  Regulation (EEC) No 392/87  montants compensatoires monÃ ©taires, montants compensatoires « adhÃ ©sion » et mÃ ©canisme complÃ ©mentaire des Ã ©changes non applicables  pour transformation  rÃ ¨glement (CEE) n ° 392/87  importi compensativi monetari , importi compensativi adesione e meccanismo complementare applicabile agli scambi non applicabili  per trasformazione  regola ­ mento (CEE) n . 392/87  Monetaire compenserende bedragen, compenserende bedragen toetreding en aanvullende regeling voor het handelsver ­ keer niet van toepassing  voor verwerking  Verordening (EEG) nr. 392/87  os montantes compensatÃ ³rios monetÃ ¡rios, os montantes compensatÃ ³rios de adesÃ £o e o mecanismo complementar Ã s trocas comer ­ ciais nÃ £o sÃ £o aplicÃ ¡veis  para transfor ­ maÃ §Ã £o  Regulamento (CEE) n? 392/87 H OJ No L 40, 10 . 2 . 1987, p. 5 . ( ¢) OJ No L 205, 3 . 8 . 1985, p. 5. O OJ No L 190, 14. 7. 1976, p. 1 . (3) OJ No L 21 , 23. 1 . 1987, p. 38 . 10 . 2. 87 Official Journal of the European Communities No L 40/7 Article 5 The intervention agencies shall draw up notices of invita ­ tion to tender covering at least the points listed in Annex III to this Regulation . They shall take all steps necessary to ensure a satisfactory outcome to the operation, including in particular any supervisory measures they deem appropriate . Article 6 The operations provided for in this Regulation may also be carried out by direct-agreement procedure. In that case the provisions of Articles 3 , 4, and 5 shall apply mutatis mutandis. Article 7 At the end of every week Member States shall notify the Commission of the quantities removed from storage under this Regulation and the quantities supplied to charitable organizations during the previous week. Article 8 For the purposes of this Regulation, the competent Portu ­ guese authority is the I. R. O. M. A., Rua Padre Antonio Vieira, 1 , 1 000 Lisboa. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I (in tonnes) Total quantity Member State Common wheat flour Durum wheat groats and meal Belgium 3 000  Denmark 100  Germany 10 000  Greece 3 000 436 Spain 1 000 600 France 1 300 2 400 Ireland 1 800  Italy  972 Luxembourg 25  Netherlands 2 000  Portugal 1 500  No L 40/8 Official Journal of the European Communities 10 . 2 . 87 ANNEX II Locations of intervention stocks available to intervention agencies in other Member States (in tonnes) Member State of destination Member State of storage Basic cereal Storage location Quantity (for guidance) of processed product Greece France Common wheat Barcelonne du Gers 3 000 Italy Durum wheat Siracusa 436 Spain France Common wheat Sainte-Christie 1 000 Italy Durum wheat Siracusa 600 Ireland France Common wheat Fiac 1 800 Portugal France Common wheat Sainte-Christie 1 500 ANNEX III Minimum details to be given in notices of invitation to tender 1 . Recipient 2. Delivery point 3 . Product to be taken over 4. Total quantity/number of lots 5. Characteristics of processed product to be delivered 6 . Quality of basic cereal to be taken over 7. Packaging  bags  sacks  bulk  quality of sacks  net weight of sacks 8 . Final date for the submission of tenders 9. Delivery period for processed product (latest date 31 March 1987) 10 . Amount of security per tonne.